acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom it a rmweber tl-n-8841-97 date apr sca released to assistant district_counsel kansas-missouri district kansas city cc msr kmd kcy from assistant chief_counsel income_tax and accounting cc dom it a subject significant service_center advice backup withholding as applied to pure trust organizations this responds to your request for significant advice dated date in connection with a question posed by the large_corporation unit of the kansas city service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether backup withholding is appropriate when a payee describing itself as a pure trust organization refuses to provide a taxpayer_identification_number tin to the payor conclusion based solely on the facts presented and assuming the dividends described constitute reportable payments within the meaning of sec_3406 of the internal_revenue_code backup withholding is appropriate when a payee describing itself as a pure trust organization refuses to provide a tin to the payor facts tl-n-8841-97 a payor of dividends requested that a payee provide its tin the payor furnished the payee with the appropriate substitute forms w-9 request for taxpayer_identification_number and certification and w-8 certificate of foreign status the payee describing itself as a pure trust organization refused to provide its tin specifically an employer_identification_number ein instead the payee certified on the form_w-9 that a tin was not required in part the payee relied on a copy of a letter dated date from the philadelphia service_center this letter is not addressed to the payee and responds to an unrelated taxpayer’s request for an ein in addition the form_w-8 as completed by the payee indicated that the payee is a citizen of america but also certified that for dividends i am not a u s citizen or resident the payee also returned a certificate of foreign status apparently drafted by the payee stating in part that t he united_states government is a foreign_corporation with respect to the state the payee lists an address in the united_states and presents no facts to support foreign status the payor did not honor the payee’s form_w-9 or w-8 and instituted backup withholding the payor then contacted the kansas city service_center to determine how to respond to the payee discussion for purposes of this advice we assume that the dividends_paid are subject_to information reporting under sec_6042 and also constitute reportable payments under sec_3406 we further assume therefore that the payor is required to obtain the payee's tin in order to comply with these information reporting requirements see sec_6109 and sec_301_6109-1 of the regulations on procedure and administration sec_3406 provides in pertinent part that in the case of any reportable_payment if the payee fails to furnish his tin to the payor in the manner required then the payor shall deduct and withhold from such payment a tax equal to percent of such payment for purposes of backup withholding tin means the identifying number assigned to a person under sec_6109 relating to identifying numbers generally a nine-digit social_security_number ssn for an individual and a nine-digit ein for a nonindividual eg a corporation partnership trust or tl-n-8841-97 estate see sec_31_3406_h_-1 of the employment_taxes and collection of income_tax at source regulations see also sec_301_6109-1 sec_3406 provides in part that in the case of any failure by a payee to furnish his tin to a payor in the manner required backup withholding shall apply to any reportable_payment made by such payor during the period during which the tin has not been furnished sec_31_3406_d_-1 describes the manner in which a payee is required to provide a tin ie under penalties of perjury and on form_w-9 see also sec_31_3406_h_-3 sec_3406 provides as follows backup withholding will not apply to any payment made to - a any organization or governmental_unit described in sec_6049 c d e or f or b any other person specified in regulations backup withholding will not apply to any amount for which withholding is otherwise required by this title the secretary shall prescribe regulations for exemptions from backup withholding during the period during which a person is waiting for receipt of a tin in this case the payee's assertion that a tin is not required does not satisfy an exception described in sec_3406 as a result the payor is required to institute backup withholding and to continue to backup withhold until the payee furnishes the tin regarding the form_w-8 and the payee-created certificate of foreign status the assertions made therein do not entitle such a payee to claim foreign status see sec_7701 an individual is a nonresident_alien if such individual is neither a citizen_of_the_united_states nor a resident_of_the_united_states see also sec_7701 and sec_7701 the term foreign_trust means any trust other than a_trust over which a court within the united_states is able to exercise primary supervision over the administration of the trust and one or more sec_31_3406_h_-1 applies to transactions or payments occurring after date for transactions or payments occurring on or before date see sec_35a q a-26 tl-n-8841-97 united_states persons have authority to control all substantial decisions of the trust we also note that similar assertions and claims of foreign status have consistently been rejected by the courts see eg jackson v commissioner tcmemo_1991_498 affd 990_f2d_1258 9th cir if we can provide further assistance please contact rose weber of this office at jody j brewster by __ s ____________________ rochelle l hodes assistant to the chief branch income_tax accounting
